This cause comes on to be heard on motion to modify the judgment entered herein on the 16th day of May, 1939.
The premises considered, it is ordered that the judgment be modified to read,
For the reasons stated, the decree must be reversed with directions that a decree be entered in favor of the complainants, unless it shall be made to appear to the court below that a third party in interest should be allowed to intervene and establish his rights in the rem, in which event the lower court may allow intervention and adjudicate the right between the intervenor and the party prevailing in this appeal.
So ordered.
TERRELL, C. J., and WHITFIELD, BROWN, BUFORD, CHAPMAN and THOMAS, J. J., concur.